                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                               Plaintiff,             :       Case No. 3:17-cr-025


                                                              District Judge Thomas M. Rose
       -   vs   -                                             Magistrate Judge Michael R. Merz

DONALD JENKINS-MILLS,


                               Defendant.             :



                       REPORT AND RECOMMENDATIONS


        This case is before the Court on Defendant’s request for the Court to permit him to

“proceed under the Fair Sentencing Act.” (ECF No. 104). The Clerk docketed this request as a

motion to reduce sentence under the First Step Act and it was accordingly referred to the

undersigned under General Order Day 13-01. Jenkins-Mills obviously is seeking relief under the

First Step Act which he refers to as being in its “first stages of review and resentencing.”

       The Fair Sentencing Act of 2010, P.L. 111-220, Aug. 3, 2010, changed the triggering

amount for the five-year mandatory minimum and forty-year maximum in 21 U.S.C. §

841(b)(1)(B)(iii) from five grams of crack or more to twenty-eight grams of crack or more.

Under the Fair Sentencing Act, crack offenses involving less than twenty-eight grams carried no

mandatory minimum penalty and a maximum of twenty years. 21 U.S.C. §841(b)(1)(C). The

Supreme Court analyzed the language of the Fair Sentencing Act and determined that "Congress

                                                 1
intended the Fair Sentencing Act's new, lower mandatory minimums to apply to the post-Act

sentencing of pre-Act offenders." Dorsey v. United States, 567 U.S. 260, 281 (2012). Under that

ruling, people who had both offended and been sentenced before August 3, 2010, did not receive

the benefit of the reduced statutory minimums and maximums created by the Fair Sentencing

Act.

       In December 2018, Congress passed the First Step Act which made the statutory

sentencing ranges for crack offenses established by the Fair Sentencing Act of 2010 retroactive

to defendants who committed their offenses and were sentenced before August 3, 2010. Section

404 of the First Step Act made the Fair Sentencing Act reduction retroactive. It applied to any

defendant who, prior to August 3, 2010, was convicted of an offense for which the Fair

Sentencing Act would have reduced the statutory penalties. The First Step Act does not mandate

sentence reductions for defendants who meet these qualifications; it leaves to the court's

discretion whether to reduce their sentences. Nor does the First Step Act reduce the statutory

penalties for such defendants; it does not retroactively subject such defendants to the lower

statutory minimums and maximums created by the Fair Sentencing Act. It allows courts only to

resentence eligible defendants as if the reduced minimums and maximums had been in effect

when the defendants committed their offenses and were sentenced.

       Defendant Jenkins-Mills is not eligible for sentence reduction under the First Step Act

because his offenses occurred and he was sentenced after August 3, 2010. Any benefit to him

under the Fair Sentencing Act was already applied at the time of his sentencing earlier this year.

In fact, because this is a methamphetamine case rather than a crack cocaine case, it does not

appear that the Fair Sentencing Act would ever have been applicable.




                                                2
       Defendant’s request should therefore be denied.



May 3, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge


                           NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen
days because this Report is being served by mail. .Such objections shall specify the portions of
the Report objected to and shall be accompanied by a memorandum of law in support of the
objections. If the Report and Recommendations are based in whole or in part upon matters
occurring of record at an oral hearing, the objecting party shall promptly arrange for the
transcription of the record, or such portions of it as all parties may agree upon or the Magistrate
Judge deems sufficient, unless the assigned District Judge otherwise directs. A party may
respond to another party=s objections within fourteen days after being served with a copy
thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981); Thomas v. Arn, 474
U.S. 140, 153-55 (1985).




                                                3
